Citation Nr: 1752152	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for an esophageal disability, to include whether there was clear and unmistakable error (CUE) in the September 9, 1993, and December 29, 2000, rating decisions that denied to reopen entitlement to service connection for an esophageal disability.  

REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel





INTRODUCTION

The Veteran had active service from November 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the RO characterized the claim on appeal as whether there was CUE in the October 26, 2009, rating decision which determined no prior clear and unmistakable error was found regarding the denial of service connection for an esophageal disability by prior VA rating decisions.  However, the Board finds that the Veteran actually filed a motion for revision of the September 1993 and December 2000 rating decisions that denied claims to reopen entitlement to service connection for an esophageal disability based on CUE.  See April 2013 brief from the Veteran's representative.  Moreover, even though the Veteran is claiming CUE in the September 1993 and December 2000 rating decisions, the ultimate benefit sought is entitlement to an earlier effective date.  The Board has recharacterized the issue on appeal on the title page to more accurately reflect the Veteran's contentions.

The issue of entitlement to an effective date earlier than September 26, 2008, for the grant of a total disability evaluation based on individual unemployability (TDIU), to include whether there was CUE in the December 6, 2012, rating decision that granted TDIU and assigned an effective date of September 26, 2008, has been raised by the record in the April 2013 representative brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).




FINDINGS OF FACT

1.  An October 1971 rating decision denied entitlement to service connection for chronic tonsillitis and pharyngitis and psychoneurosis, claimed as a "sore throat/nervous stomach."  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the October 1971 rating decision.

2.  A September 1993 rating decision denied the Veteran's claim to reopen entitlement to service connection for an esophageal disability.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the September 1993 rating decision.

3.  A December 2000 rating decision denied the Veteran's claim to reopen entitlement to service connection for an esophageal disability.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the December 2000 rating decision.

4.  A July 2005 rating decision denied the Veteran's claim to reopen entitlement to service connection for an esophageal disability.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the July 2005 rating decision.

5.  The September 1993 rating decision, which denied the Veteran's claim to reopen entitlement to service connection for an esophageal disability, considered the correct law and evidence as they then existed and was not the product of an undebatable error.

6.  The December 2000 rating decision, which denied the Veteran's claim to reopen entitlement to service connection for an esophageal disability, considered the correct law and evidence as they then existed and was not the product of an undebatable error.

7.  The Veteran submitted a new claim of entitlement to service connection for an esophageal disability in September 2008, which was granted by the RO in October 2009, effective September 26, 2008; there are no communications between the July 2005 rating decision and the September 2008 submission which may be considered a formal or informal claim for service connection or a notice of disagreement.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision denying the claim for service connection for chronic tonsillitis and pharyngitis and psychoneurosis is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2.  The September 1993 rating decision denying the claim to reopen service connection for an esophageal disability is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

3.  The December 2000 rating decision denying the claim to reopen service connection for an esophageal disability is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

4.  The July 2005 rating decision denying the claim to reopen service connection for an esophageal disability is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

5.  The September 1993 rating decision that denied the claim to reopen service connection for an esophageal disability was not clearly and unmistakably erroneous.  38 U.S.C. § 354(b) (2014); 38 C.F.R. §§ 3.105(a) (2017), 3.303, 3.304 (1993).

6.  The December 2000 rating decision that denied to reopen service connection for an esophageal disability was not clearly and unmistakably erroneous.  38 U.S.C. § 354(b) (2014); 38 C.F.R. §§ 3.105(a) (2017), 3.303, 3.304 (2000).

7.  The criteria for an effective date earlier than September 26, 2008, for the grant of service connection for achalasia, status post esophagectomy with interposition of colon, have not been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. §§ 3.400, 3.400(b)(2)(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).   

Moreover, the earlier effective date claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Because service connection has already been granted, the claim has been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Analysis - CUE and Earlier Effective Date

Historically, in July 1971, the Veteran filed a claim for service connection for chronic sore throat and a "nervous stomach."  He described symptomatology of difficulty swallowing.  In an October 1971 rating decision, the RO initially denied service connection for psychoneurosis, mixed type (nervous stomach), chronic tonsillitis, and pharyngitis, finding that these disabilities were first shown after service and there was no nexus to service.  The Veteran was notified of the October 1971 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within a year of that decision.  Therefore, the October 1971 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

In February 1993, the Veteran filed a claim to reopen his claim for entitlement to service connection for a disability manifested by difficulty swallowing.  In a September 1993 rating decision, the RO denied to reopen the claim for service connection for an esophageal disability, finding that new and material evidence showing symptoms of the esophageal disability developing in service had not been submitted.  The Veteran was notified of the September 1993 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within a year of that decision.  Therefore, the September 1993 decision became final.  Id.  

In April 2000, the Veteran filed a claim to reopen his claim for entitlement to service connection for an esophageal disability.  In a December 2000 rating decision, the RO again denied to reopen the claim for service connection for an esophageal disability, finding that new and material evidence showing symptoms of the esophageal disability developing in service had not been submitted.  The Veteran was notified of the December 2000 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within a year of that decision.  Therefore, the December 2000 decision became final.  Id.

In September 2008, the Veteran filed a claim to reopen his claim for entitlement to service connection for an esophageal disability.  In an October 2009 rating decision, the RO granted entitlement to service connection for achalasia, status post esophagectomy with interposition of colon, effective September 26, 2008, the date of the Veteran's claim to reopen.  In reaching this decision, the RO found that the lay testimony submitted by the Veteran and S. A. indicating the Veteran had difficulty swallowing during and after service was competent testimony showing the condition was "noted" in service and of post-service continuity of the same symptomatology.  Finally, the RO found that a VA medical opinion obtained in September 2009 provided a nexus between the Veteran's current disability and his postservice symptomatology.

The Veteran contends that there is clear and unmistakable error in the September 1993 and December 2000 rating decisions that denied to reopen the claim for service connection for an esophageal disability.  He maintains that all of the evidence presented when his claim for service connection was granted in October 2009 was available to VA at the time of the September 1993 and December 2000 rating decisions; however, the VA incorrectly found there was no service-connected disability.  He argues that since he was found to have a service-connected disability in 2009, that decision should be retroactively applied to the earlier decisions.  The Veteran argues that the September 1993 and December 2000 rating decisions
should have considered the lay testimony relating his inability to swallow in service and after service as competent testimony.  He notes that the legal rules used in granting his claim in 2009 regarding symptoms capable of observation by lay testimony were identical to the legal rules available to the VA in 1993.  The Veteran argues further that the RO "brushed aside" a statement from Dr. Douglas dated in September 1997, which verified that the previous diagnosis of nervous stomach was incorrect, and that the Veteran had been suffering from achalasia the entire time.

In other words, he seeks an effective date earlier than September 26, 2008, for the grant of service connection for his achalasia, status post esophagectomy with interposition of colon.  His appeal encompasses two intertwined issues: whether there was CUE in September 1993 and December 2000 rating decisions denying to reopen the same claim and whether an effective date is assignable based on the date of claim, pursuant to 38 C.F.R. § 3.400.

Although related, the Board will address these two issues separately.


      CUE

As noted above, the Veteran asserts that there was CUE in the September 1993 and December 2000 rating decisions that denied to reopen the claim for service connection for an esophageal disability.  He did not appeal those decisions, and does not now assert that he did.  Thus, they are considered final, although they may be reversed if found to be based upon CUE.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 3.105 (2017).

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Fugo, 6 Vet. App. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The law and regulations in effect at the time of the September 1993 and December 2000  rating decisions provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303 (1993 and 2000).  In sum, the law and regulations governing service connection are virtually the same now as they were in 1993 and 2000. 

In viewing the evidence of record in September 1993 and December 2000 in conjunction with the pertinent laws and regulations in effect at that time, the Board finds that CUE has not been demonstrated in the September 1993 or December 2000 rating decisions.  In this regard, the Board finds that the Veteran's assertion that there was CUE in the September 1993 and December 2000 rating decisions is merely a disagreement with the weighing of the evidence and the factual determinations the RO reached, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  

With respect to the Veteran's argument that the September 1993 and December 2000 rating decisions should have considered the lay testimony relating his inability to swallow during and after service as competent testimony, the Board acknowledges that the RO requested a VA examination with medical opinion in 2009 based on its finding that the lay testimony submitted by the Veteran was competent testimony showing his esophageal disability was "noted" in service and of post-service continuity of the same symptomatology.  The Board also acknowledges that some of this lay testimony was of record at the time of the September 1993 rating decision, and all of this lay testimony was of record at the time of the December 2000 rating decision.  However, the Board finds that this does not amount to CUE, but rather amounts to differences with how the evidence was weighed and the factual determinations reached by the RO at the time of the September 1993 and December 2000 rating decisions.  

With respect to the Veteran's argument that evidence from Dr. Douglas was "brushed aside," the Board finds that the RO specifically considered the September 1997 statement from Dr. Douglas in the December 2000 rating decision.  However, the RO did not find that this statement warranted reopening and granting the claim.  Again, the Board finds that the Veteran is simply disagreeing with how the RO weighed the evidence, which cannot amount to CUE.

To the extent that the Veteran asserts that the RO failed to correctly interpret the evidence at that time, such an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Thus, as the Veteran's contention that the evidence of record at the time of the September 1993 and December 2000 rating decisions warranted granting service connection for an esophageal disability because the lay testimony of record at that time relating his inability to swallow during and after service should have been considered competent evidence that the disability was "noted" in service, is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE.

In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  

The Board is sympathetic to the arguments submitted by the Veteran supporting his CUE claim.  However, the Veteran's arguments do not support a finding of CUE in the September 1993 or December 2000 rating decisions.  As such, these cannot be used to support legal entitlement to the benefit sought on appeal. 

Therefore, the Board finds that the September 1993 and December 2000 rating decisions were reasonably supported by the evidence of record at that time and were consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the September 1993 or December 2000 rating decisions that did not reopen and award service connection for an esophageal disability.  Hence, the criteria have not been met for reversing or revising those prior decisions on the basis of CUE.

      Earlier Effective Date

As discussed above, the Veteran is essentially seeking an effective date earlier than September 26, 2008, for the grant of service connection for his achalasia, status post esophagectomy with interposition of colon. 

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156(b), 3.400(q), (r).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Based upon complete review of the evidence on file, and for the reasons and bases expressed immediately below, the Board finds that the Veteran is not entitled to an effective date earlier than September 26, 2008, for the grant of service connection for achalasia, status post esophagectomy with interposition of colon. 

As discussed above, the October 1971, September 1993, December 2000, and July 2005 rating decisions all became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

In light of the last final denial in July 2005, the Board's inquiry is therefore limited by operation of law as to whether the Veteran filed a claim of entitlement to service connection for an esophageal disability after the July 2005 decision and before the current effective date of the award in question, September 26, 2008. 

VA received the Veteran's most recent claim to reopen his previously denied service connection claim for an esophageal disability on September 26, 2008.  In an October 2009 rating decision, the RO found that new and material evidence had been received to reopen the previously denied claim for service connection for an esophageal disability, and awarded service connection for achalasia, status post esophagectomy with interposition of colon, effective September 26, 2008, the date of the Veteran's claim to reopen.  

The Board has reviewed the documents contained in the claims file dated between the last final denial in July 2005 and the effective date of his current claim, September 26, 2008.  Simply put, there is no evidence that the Veteran filed a notice of disagreement with the July 2005 rating decision, nor may any document dated between July 2005 and September 2008 be construed as a request to reopen the claim for service connection for an esophageal disability.  Moreover, neither the Veteran nor his representative has argued that he filed a notice of disagreement or a claim to reopen prior to September 26, 2008.  

An effective date earlier than September 26, 2008, for the grant of service connection for achalasia, status post esophagectomy with interposition of colon is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)
ORDER

The September 1993 and December 2000 rating decisions that denied to reopen entitlement to service connection for an esophageal disability should not be revised or reversed on the basis of CUE.

Entitlement to an effective date earlier than September 26, 2008, for the grant of service connection for achalasia, status post esophagectomy with interposition of colon is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


